Title: To George Washington from Francis Nichols, 28 January 1791
From: Nichols, Francis
To: Washington, George



Sir,
Philadelphia 28th Jany 1791.

Finding, by the Excise Bill now before the Senate of Congress, that Inspectors will be appointed in the different districts, for the purpose of collecting the revenue arising from said bill, I beg leave to offer myself a Candidate for the district of Philadelphia, or the one adjoining it, Should your Excellency be pleased to Nominate me for either. I have the Honor to be Sir, your most obedient & Most humble Servant

Francis Nichols.

